DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being obvious over Yoshikawa et al. (US 2016/0000394; hereinafter Yoshikawa) in view of Kwasnick et al. (US 6422750; hereinafter Kwasnick) and Soboleski (US 2014/0016852). 

Regarding claim 13, Yoshikawa discloses a system for radiographic tissue density evaluation (fig. 2 and title), said system comprising: a cassette (1) for exposure to an X-ray source (3), the cassette (1) configured to obtain information to perform normalization (52) of a captured radiographic image of a subject (H), a calibration bar with a predetermined radiographic signature (2) on or within the cassette (1) to serve as reference; and a software program (analyzing device 5 as a computer device and par. 37) to perform analysis on (53) and to provide a display of the captured radiographic image (fig. 4).
However, Yoshikawa fails to disclose performing intensity standardization of the radiographic image, the cassette having a radio-opaque backing with a spatial homogeneous X-ray radiographic 
Kwasnick teaches the cassette having a radio-opaque backing with a spatial homogeneous X-ray radiographic signature used to estimate a source-detector geometrical inhomogeneity (abstract). Soboleski teaches performing intensity standardization of the radiographic image (abstract), and a calibration bar with a predetermined radiographic signature to serve as reference for performing the intensity standardization (abstract).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yoshikawa with the teaching of Kwasnick, since one would have been motivated to make such a modification for improving an image (Kwasnick: col. 2:1-4).  
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yoshikawa with the teaching of Soboleski, since one would have been motivated to make such a modification for more consistent evaluations (Soboleski: par. 7).
	
Regarding claim 14, Kwasnick teaches wherein the radio-opaque (with 26) backing is made of acrylic polymer or other radiolucent material (with 24), having a uniform thickness. 

Regarding claim 15, Kwasnick teaches the calibration bar further comprises a graduated radio-opacity inset of standard density items to form a reference range for an entire dynamic range of X-ray exposure (fig. 3). 

Regarding claim 17, Yoshikawa discloses wherein the software program is installed on a server or a computer (5) that is located in the location of the X-ray radiography machine (fig. 2). 

Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Yoshikawa, Kwasnick, and Soboleski as applied to claim 13 above, and further in view of Hirano et al. (US 4721112; hereinafter Hirano). 
Yoshikawa as modified above suggests claim 13.
However, Yoshikawa fails to disclose wherein the display further comprises a color-coded intensity image that forms an intuitive colormap based on the calibration bar. 
Hirano teaches wherein the display further comprises a color-coded intensity image that forms an intuitive colormap based on the calibration bar (abstract; figs. 1 and 7a-7c). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yoshikawa with the teaching of Hirano, since one would have been motivated to make such a modification for easier evaluation (Hirano: col. 1:15-52).  

Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Yoshikawa, Kwasnick, and Soboleski as applied to claim 13 above, and further in view of Seto (US 2007/0172025). 
Yoshikawa as modified above suggests claim 13. 
However, Yoshikawa fails to disclose wherein the software program is installed on a remote server accessed over the Internet. 
Seto teaches wherein the software program is installed on a remote server accessed over the Internet (par. 263). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yoshikawa with the teaching of Seto, since these different types of media were art-recognized equivalents at the time the invention was made (Seto: pars. 261-263), which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for saving memory space.  

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Yoshikawa, Kwasnick, and Soboleski as applied to claim 13 above, and further in view of Wang et al. (US 2011/0282181; hereinafter Wang). 
Yoshikawa as modified above suggests claim 13. 
However, Yoshikawa fails to disclose wherein the software program is offered as a software on-demand service in the cloud that is accessed over the Internet.
Wang teaches wherein the software program is offered as a software on-demand service in the cloud that is accessed over the Internet (par. 129).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yoshikawa with the teaching of Wang, since one would have been motivated to make such a modification for computational acceleration (Wang: par. 129) and for creating additional revenue sources.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 


Claims 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10667777 (hereinafter USPN ‘777) in view of Yoshikawa and Kwasnick.

Regarding claim 13, USPN ‘777 claims radiographic tissue (claim 9) density evaluation (claim 1, preamble), comprising: a cassette for exposure to an X-ray source (claim 1, par. 1 in the body of the claim), the cassette configured to obtain information to perform intensity standardization of a captured radiographic image of a subject (claim 1, par. 1; and claim 9), the cassette having a radio-opaque backing with a X-ray radiographic signature and estimating a source-detector geometrical inhomogeneity (claim 6); a calibration bar with a predetermined radiographic signature on or within the cassette to serve as reference for performing the intensity standardization (claim 1, par. 4); and a software program to perform analysis on the captured radiographic image (claim 1, par. 1). 
However, USPN ‘777 fails to claim the above in a single claimed embodiment; a system; a spatial homogenous signature used to estimate geometrical inhomogeneity; and a software program to provide a display of the captured radiographic image. 
Yoshikawa teaches a system (fig. 2 and title); and a software program (analyzing device 5 as a computer device and par. 37) to provide a display of the captured radiographic image (fig. 4). Kwasnick teaches a spatial homogenous signature used to estimate geometrical inhomogeneity (abstract).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘777 in a single claimed embodiment, since one would have been motivated to make such a modification for more options with choosing the region of interest and for standardization. 
Furthermore, since the Examiner finds that the claims of USPN ‘777 included each claimed element, although not necessarily in the same claim set, with the difference between the claimed 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘777 with the teaching of Yoshikawa, since one would have been motivated to make such a modification for ease of use with a system and software.  
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘777 with the teaching of Kwasnick, since one would have been motivated to make such a modification for improving an image (Kwasnick: col. 2:1-4).  

Regarding claim 14, Kwasnick teaches wherein the radio-opaque (with 26) backing is made of acrylic polymer or other radiolucent material (with 24), having a uniform thickness. 

Regarding claim 15, Kwasnick teaches the calibration bar further comprises a graduated radio-opacity inset of standard density items to form a reference range for an entire dynamic range of X-ray exposure (fig. 3). 

Regarding claim 16, Yoshikawa teaches the display (fig. 4). USPN ‘777 claims a color-coded intensity image that forms an intuitive colormap based on the calibration bar (claim 1, par. 4). 

Regarding claim 17, Yoshikawa teaches wherein the software program is installed on a server or a computer (5) that is located in the location of the X-ray radiography machine (fig. 2). 

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims USPN ‘777, Yoshikawa, and Kwasnick as applied to claim 13 above, and further in view of Seto. 
USPN ‘777 as modified above suggests claim 13. 
However, USPN ‘777 fails to claim wherein the software program is installed on a remote server accessed over the Internet. 
Seto teaches wherein the software program is installed on a remote server accessed over the Internet (par. 263). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘777 with the teaching of Seto, since these different types of media were art-recognized equivalents at the time the invention was made (Seto: pars. 261-263), which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for saving memory space.  

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims USPN ‘777, Yoshikawa, and Kwasnick as applied to claim 13 above, and further in view of Wang. 
USPN ‘777 as modified above suggests claim 13. 

Wang teaches wherein the software program is offered as a software on-demand service in the cloud that is accessed over the Internet (par. 129).
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘777 with the teaching of Wang, since one would have been motivated to make such a modification for computational acceleration (Wang: par. 129) and for creating additional revenue sources.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884